DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 5 November 2020 has been entered.

Response to Arguments
Applicant's arguments filed 5 November 2020 have been fully considered but they are not persuasive.  
Applicant argues that Lien does not teach a void area between the inside of the coupling and the outside of the coupling.  The examiner respectfully disagrees.  Lien teaches void area 201’ which is between the inside of parts 21’ and 22’ of the coupling and the outside of part 221’ of the coupling (see Lien Figs. 3, 4).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “void area of the coupling being between the outside of the coupling and the inside of the coupling” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The void area 115 shown in all the drawings lies inside the inside 112 of the 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 10-13, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lien (US 2009/0032658 A1).
With respect to claim 1:	Lien teaches “a hook for hanging decorations (10’ (Figs. 3, 4)), the hook comprising: a coupling (20), the coupling for holding a decoration (within 201’); the coupling having an opening (202’), the opening for inserting and removing the decoration (paragraph 39); a void area (201’), the void area of the coupling being between the outside of the coupling and the inside of the coupling (see Figs. 3, 4; 201’ is between the insides of parts 21’ and 22’ and the outside of part 221’ of the coupling); a connector (10’), the connector being coupled to the coupling on a first end (102’); and a second end (101’) of the connector being coupled to a structure (see Fig. 4)”.
With respect to claim 2:	Lien teaches “wherein the coupling being a hook shape (see Figs. 3, 4)”.
With respect to claim 5:	Lien teaches “wherein the connector being a screw (see Figs. 3, 4)”.
With respect to claim 6:	Lien teaches “wherein the first end of the connector being flat (13’; see Fig. 3)”.

With respect to claim 11:	Lien teaches “the connector further comprising having a body (11’), the body coupled to the first end of the connector and the body coupled to the second end of the connector (see Fig. 3)”.
With respect to claim 12:	Lien teaches “wherein the body being threaded (12’)”.
With respect to claim 13:	Lien teaches “wherein the second end being threaded (12’)”.
With respect to claim 19:	Lien teaches “wherein the coupling and the connector being made of a same mold (paragraphs 16-17)”.
With respect to claim 20:	Lien teaches “wherein the coupling and the connector being made of the same material (paragraphs 16-17)”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lien as applied to claim 1 above, and further in view of White (US 2012/0168586 A1).
With respect to claim 3:	Lien is silent about “wherein the coupling being made of a hard plastic”.
However, White teaches “wherein the coupling (110 or 120) being made of a hard plastic (paragraph 21)”.
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to use the hard plastic taught by White as the material of the coupling of Lien’s hook due to it’s strength, rigidity, and light weight (White paragraph 21).
With respect to claim 4:	White teaches “wherein the coupling being made of aluminum (paragraph 21)”.
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to use the aluminum taught by White as the material of the .

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lien as applied to claim 1 above, and further in view of Lehtola (US 2016/0238054 A1).
With respect to claim 7:	Lien is silent about “wherein the connector being made of a metal material”.
However, Lehtola teaches “wherein the connector (1) being made of a metal material (paragraph 16)”.
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to use the metal taught by Lehtola as the material of the connector of Lien’s hook due to it’s art recognized suitability for the purpose of making a screw (Lehtola paragraph 16).
With respect to claim 8:	Lehtola teaches “wherein the metal material being steel (paragraph 16)”.
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to use the steel taught by Lehtola as the material of the connector of Lien’s hook due to it’s art recognized suitability for the purpose of making a screw (Lehtola paragraph 16).
With respect to claim 9:	Lehtola teaches “wherein the metal material being aluminum (paragraph 16)”.
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to use the almunium taught by Lehtola as the material of the .

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lien as applied to claim 1 above, and further in view of Arakawa (US 2007/0125922 A1).
With respect to claim 14:	Lien teaches “further comprising the opening of the coupling having a void area (201’)”.
Lien does not teach “a clasp, the clasp being for further securing the void area of the coupling”.
However, Arakawa teaches “a clasp (115), the clasp being for further securing the void area of the coupling (113; see Figs. 6a-6b)”.
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to modify the hook of Lien to have a clasp as taught by Arakawa in order to open and close the void area (Arakawa paragraphs 100-102).
With respect to claim 15:	Arakawa teaches “wherein the clasp is closed to secure the decoration in the void area of the hook (paragraphs 100-102)”.
The motivation to combine is the same as in claim 14.
With respect to claim 16:	Arakawa teaches “wherein the clasp is opened to remove the decoration from the void area of the hook (paragraphs 100-102)”.
The motivation to combine is the same as in claim 14.
With respect to claim 17:	Lien does not specifically teach “wherein the void area having a diameter being seven millimeters”.
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); see MPEP 2144.04(IV)(A)).  In the present case the void area performs to hold the decoration within it, which as you can see from Fig. 4 of Lien is the same thing Lien’s void area 201’ does.  Common sense dictates that the void area ought to be scaled at a size that is sufficient to hold the decoration, and it appears that applicant has done no more than apply this common sense; the void area has a diameter of 7 mm because that is roughly the size needed to hold Christmas light-strings and other such decoration.
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to scale the hook of Lien to the scale of the invention because this involves no more than a change in the size and dimensions of the hook and Lien’s performs the same function as applicant’s device (Lien Fig. 4; Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); see MPEP 2144.04(IV)(A)).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lien.
With respect to claim 18:	Lien does not specifically teach “wherein the opening being six millimeters in width”.
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); see MPEP 2144.04(IV)(A)).  In the present case the opening performs to let the decoration into the void, which as you can see from Fig. 4 of Lien is the same thing Lien’s opening 202’ does.  Common sense dictates that the opening ought to be scaled at a size that is sufficient to let in the decoration, and it appears that applicant has done no more than apply this common sense; the opening has a diameter of 6 mm because that is roughly the size needed to allow Christmas light-strings and other such decorations to go through.
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to scale the hook of Lien to the scale of the invention because this involves no more than a change in the size and dimensions of the hook and Lien’s performs the same function as applicant’s device (Lien Fig. 4; see Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); see MPEP 2144.04(IV)(A)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721.  The examiner can normally be reached on 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NATHANIEL J LEE/Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875